Citation Nr: 0826619	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  07-09 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the nasal septum, to include as a residual of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

The instant appeal arose from an April 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Oakland, California, which denied a claim for 
service connection for squamous cell carcinoma of the nasal 
septum.


FINDING OF FACT

No complaints or diagnoses of squamous cell carcinoma of the 
nasal septum are noted in the veteran's service treatment 
records; the preponderance of competent medical evidence is 
against the finding that the veteran's current squamous cell 
carcinoma of the nasal septum is linked to service, including 
as the result of presumed exposure to herbicides in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for squamous cell 
carcinoma of the nasal septum, to include as due to exposure 
to herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007); 61 Fed. Reg. 41422 (August 8, 
1996); 64 Fed. Reg. 59232 (November 2, 1999); 67 Fed. Reg. 
42600 (June 24, 2002); 68 Fed. Reg. 27630 (May 20, 2003); 72 
Fed. Reg. 32395 (June 12, 2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for squamous cell 
carcinoma of the nasal septum, to include as due to herbicide 
exposure.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  "Service connection" basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Service connection for malignant tumors is presumed if they 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  No complaints or diagnoses of squamous cell 
carcinoma of the nasal septum are noted in the veteran's 
service medical records, and there is no evidence indicating 
that he was diagnosed as having malignant tumors within a 
year of his discharge from active duty in August 1968.  In 
fact, he was first diagnosed as having squamous cell 
carcinoma of the nasal septum in June 2005 (over 36 years 
after separation).

A veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  See 38 U.S.C.A. § 1116.  The veteran's DD Form 
214 confirms that he served in the Army as a light weapons 
infantryman.  He had one year and three days of service in 
Vietnam, and received (in pertinent part) a Vietnam Campaign 
Medal and a Vietnam Service Medal.  This is sufficient 
evidence that he served in Vietnam during the Vietnam era, 
and he is therefore presumed to have been exposed to 
herbicide agents.

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Squamous cell carcinoma of the nasal septum is not a listed 
condition for which presumptive service connection may be 
granted under the law.  Thus, despite the veteran's exposure 
to herbicides based on his service in Vietnam, presumptive 
service connection for this condition is not provided for 
under the law.  38 C.F.R. §§ 3.307(a), 3.309(e).  
Nevertheless, he may still establish service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

In June 2005 the veteran was diagnosed with squamous cell 
carcinoma of the nasal septum, and he underwent surgical 
resections and chemotherapy. 

When determining whether nasopharyngeal cancer should be 
included as a presumptive disease due to herbicide exposure 
used in the Republic of Vietnam during the Vietnam era, VA 
reviewed the pertinent medical literature on the subject.  
See 61 Fed. Reg. 41422, 41443-41444 (August 8, 1996). In this 
Federal Register notice, VA stated (in pertinent part) that

[the National Academy of Sciences (NAS)] 
noted in [a] 1993 report an association 
between nasal cancers and occupational 
exposure to nickel and chromates. 
Exposure to wood dust is also a risk 
factor for nasal cancers; smoking and 
exposure to formaldehyde may increase the 
risk associated with wood dust.  There is 
also evidence that leather workers have 
an increased risk for nasal cancers, and 
that there is an association between 
chronic nasal diseases and consumption of 
salt-preserved foods.  Most studies 
showed inconclusive results, and often 
did not control for known confounding 
variables.  Pharmacokinetic studies 
indicate that dioxin accumulates in the 
nasopharyngeal areas of animals.  Two 
epidemiological studies and one case- 
control study showed increased risk 
associated with herbicide exposure; 
however, two of those studies were 
statistically insignificant and the small 
size of the three studies limits their 
value in detecting an association. (See 
59 FR 345 for study citations.).  One 
[1983] study . . . found a decreased risk 
of nasal cancer in Swedish agricultural 
workers.  A [1990] study of Vietnam 
veterans . . . found no association 
between nasal/nasopharyngeal cancers and 
Vietnam service.

NAS noted in [a] 1996 report that the 
scientific evidence concerning an 
association between herbicide exposure 
and nasopharyngeal cancer continues to be 
too sparse to make a definitive 
conclusion regarding the association of 
nasal/nasopharyngeal cancers with 
herbicide exposure.  An 18-year follow-up 
of Finnish herbicide applicators . . . 
showed a small, statistically 
insignificant increased risk and a 
decreased mortality risk for cancers of 
the nasopharynx and larynx.  Moreover, 
that study presented little data and 
combined cancers of the nasopharynx and 
larynx into a single category, which 
diminishes its importance regarding the 
relationship between herbicide exposure 
and nasopharyngeal cancers.  An 
environmental study based on a follow-up 
of the Seveso, Italy, population . . . 
found a statistically insignificant 
increased risk for cancer of the nose and 
nasal cavity among women in the least-
contaminated area and found no cases 
among men in the same area (although 1.5 
were expected) and no cases in the most- 
contaminated areas.  Accordingly, the 
Secretary has found that the credible 
evidence against an association between 
nasal/nasopharyngeal cancer and herbicide 
exposure outweighs the credible evidence 
for such an association, and he has 
determined that a positive association 
does not exist.

This conclusion was echoed by the VA Secretary in subsequent 
notices published in the Federal Register. See 64 Fed. Reg. 
59232, 59234-59235 (November 2, 1999); 67 Fed. Reg. 42600, 
42602 (June 24, 2002); 68 Fed. Reg. 27630, 27632 (May 20, 
2003).  

The VA Secretary (based on findings by the National Academy 
of Sciences) recently determined that there remains no 
positive association between herbicide exposure and oral, 
nasal, and pharyngeal cancer.  In a Notice published in the 
Federal Register in June 2007, the Secretary stated that

[o]ral, nasal, and pharyngeal cancers are 
relatively rare in the United States and 
thus difficult to study 
epidemiologically.  Reported risk factors 
for nasal cancer include occupational 
exposure to nickel and chromium 
compounds, wood dust, and formaldehyde.  
Studies reported associations with the 
consumption of salt-preserved foods, 
cigarette smoking, and Epstein-Barr 
virus.  NAS noted in [its initial report 
in July 1993] and subsequent reports that 
there was inadequate or insufficient 
evidence to determine whether an 
association exists between herbicide 
exposure and oral, nasal, and pharyngeal 
cancer.

An occupational study by Swaen et al. 
(2004) examined cancer mortality in 
herbicide appliers in the Netherlands.  
No deaths from nasal, oral, or pharynx 
cancers were observed in that cohort.

In a Vietnam-veteran study, cancers of 
the cavity between the jaw and cheek were 
examined in Operation Ranch Hand veterans 
who were involved in the aerial spraying 
of herbicides.  No significant difference 
was reported between Ranch Hand veterans 
and a comparison group of veterans who 
did not spray herbicides. (Akhtar et al., 
2004).

NAS found there was no information 
contained in the research reviewed for 
[its most recent report in 2004] to 
change the conclusion that there is 
inadequate or insufficient evidence to 
determine whether an association exists 
between exposure to herbicides and oral, 
nasal, and pharyngeal cancer.

Taking account of the available evidence 
and NAS' analysis, the Secretary has 
found that the credible evidence against 
an association between herbicide exposure 
and oral, nasal, and pharyngeal cancers 
outweighs the credible evidence for such 
an association, and has determined that a 
positive association does not exist.

See 72 Fed. Reg. 32395, 32397 (June 12, 2007).

The Board acknowledges the numerous written and oral 
statements by the veteran to the effect that his squamous 
cell carcinoma of the nasal septum is related to in-service 
exposure to herbicides.  The veteran has asserted that he 
began having nosebleeds in service and that he continued to 
suffer nosebleeds after service until they became severe at 
which point he was diagnosed with squamous cell carcinoma of 
the nasal septum.  However, while laypersons are certainly 
capable of providing evidence of their own symptomatology, 
they are generally not capable of opining on matters 
requiring medical knowledge (such as the etiology of cancer 
or a link between nosebleeds and cancer).  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this regard, the Board finds that the contemporaneous 
medical evidence of record is more probative than the 
veteran's recollections.  The veteran's service treatment 
records are silent for nosebleeds, and the veteran's nose was 
assessed as normal at separation.  In addition, the veteran 
underwent an ear, nose, and throat VA examination in March 
1969 in connection with a claim for benefits for hearing loss 
and tinnitus.  In the course of that examination, the 
examiner specifically noted that the veteran had no other 
ear, nose, and throat complaints.  Clinical examination of 
the nose revealed that nasal mucosa and turbinates appeared 
normal with no drainage. 

The Board does not wish to minimize the severity of the 
veteran's cancer, nor the valor of his service to this 
country.  VA has service connected the veteran for several 
disabilities arising from his Vietnam service, and in fact he 
has been assigned a total rating based on individual 
unemployability.

Nevertheless, for the reasons stated above, the Board finds 
that the preponderance of evidence is against this claim for 
service connection, and it must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in December 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March and April 
2006, the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  Further, any timing concerns 
were cured by the fact that the claim was thereafter 
readjudicated in a March 2007 statement of the case.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In this case, the RO has obtained VA treatment records, 
service treatment records, and the veteran's service 
personnel records.  Further, the veteran and his 
representative submitted written statements regarding his 
contentions.  In this case, a VA medical examination and/or 
opinion does not need to be obtained given the absence of in-
service evidence of chronic manifestations of the disorder on 
appeal, no evidence of the disorder for many years after 
separation, and no competent evidence of a nexus between 
service and the veteran's claim.  

The Board also notes that there is no competent evidence that 
squamous cell carcinoma of the nasal septum may be associated 
with military service.  That is to say, there is no medical 
evidence suggesting a nexus.  Further, the veteran's 
statements as to continuity of symptomatology are found to 
lack credibility given the specific findings of a normal 
nasal examination after service separation.  Moreover, the 
Board finds that the medical evidence currently of record is 
sufficient to make a decision on the claim.  Therefore, 
remand for a VA examination is not warranted.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for squamous cell carcinoma of the nasal 
septum, to include as a residual of exposure to herbicides, 
is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


